ORDER

PER CURIAM.
Demetric Williams (defendant) appeals from his sentence of consecutive terms of life imprisonment without parole following a jury’s verdict finding him guilty of first degree murder and armed criminal action. In addition, defendant appeals the denial of his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the basis for this order. The judgment is affirmed pursuant to Rules 30.25(b) and 84.16(b).